Polos, C.J. This is an action by an inmate of an Illinois Correctional facility to recover the value of certain items of personal property, which he alleges were lost during the course of his transfer between the Pontiac Correctional Center and the Menard Correctional Center. A hearing was held before a Commissioner of this Court on October 10, 1978. The Court has carefully considered the matters introduced into evidence, and finds that Claimant has failed to substantiate his claim by preponderance of the evidence. It is therefore ordered that this claim be, and hereby is, denied.